 1

 2                       UNITED STATES DISTRICT COURT
 3                             DISTRICT OF NEVADA
 4
     TERRELL YOUNG,                            Case No. 3:17-cv-00118-HDM-CBC
 5
                            Petitioner,
 6        v.                                                  ORDER
 7   BACA, et al.,
 8                         Respondents.
 9
          This counseled habeas petition pursuant to 28 U.S.C. § 2254
10
     comes before the court on respondents’ motion to dismiss the
11
     petition as untimely, procedurally defaulted, and unexhausted in
12
     part (ECF No. 43). Petitioner has opposed (ECF No. 64), and
13
     respondents have replied (ECF No. 65).
14
          Petitioner   challenges    his       2006   state   court   judgment   of
15
     conviction, following a jury trial at which he represented himself,
16
     of four counts of murder in the first degree with use of a deadly
17
     weapon and ten other associated counts, including kidnapping,
18
     burglary, robbery, and conspiracy to commit murder. (Ex. 287). 1
19
     Judgment of conviction was entered on August 3, 2006. (Ex. 310).
20
     Because petitioner did not file a direct appeal, his conviction
21
     became final thirty days later, on September 5, 2006. 2
22

23

24   1 In this order, the court cites primarily to respondents’ set of
     exhibits, which are located at ECF Nos. 45-56. Where a document is not
25   included in respondents’ set of exhibits, the court cites to petitioner’s
     set of exhibits, located at ECF Nos. 32-34, as Pet. Ex.
26
     2 Thirty days after August 3, 2006, fell over the Labor Day weekend, so
27   petitioner had until the next court date -- September 5, 2006 -- to file
     a notice of appeal.
28


                                           1
 1        On December 12, 2006, petitioner filed a state postconviction

 2   petition, which was dismissed as unverified and not in compliance

 3   with the court’s form. (Exs. 318 & 325).              Before it was dismissed,

 4   petitioner filed a second petition on February 27, 2007.                      (Ex.

 5   324). That petition was denied on December 3, 2007, on the grounds

 6   that the claims could have been raised on direct appeal. (Ex. 336).

 7   Petitioner did not appeal either order.

 8        In August 2008, petitioner filed a “motion to appoint counsel

 9   to my direct appeal.” (Ex. 338). The motion was granted on November

10   9, 2008, and Lisa Rasmussen was appointed “for the purpose of

11   filing either a direct appeal or a petition for post-conviction

12   relief, whichever she deems appropriate under the circumstances.”

13   (Ex. 341).

14        For the next five years, virtually nothing happened. 3 Then,

15   in March 2014, petitioner filed a motion for appointment of new

16   counsel.   (Ex.   343).   The   court       denied    the   motion.    (Ex.   346).

17   Although petitioner attempted to appeal, the appeal was dismissed

18   for lack of jurisdiction. (Exs. 347 & 351).

19        Then, on September 22, 2015, petitioner filed another state

20   postconviction    petition      for   habeas         relief.   (Pet.    Ex.   52).

21   Petitioner proceeded to file several amended petitions and, when

22   those were denied, appeals thereof. (See Exs. 357, 358, 361, 366,

23

24

25

26

27   3 The only event appearing on the record before this court was a request
     for transcripts filed by Rasmussen in October 2009. (Ex. 342).
28


                                             2
 1   367, 370, 374, 376,4 396, 405, 407, 424, 425, 431, 440, 449, 458). 5

 2   Ultimately, the petitions were denied as untimely, successive, and

 3   due to laches. (Exs. 423, 427, 441, 461).

 4           On February 14, 2017, petitioner filed his original petition

 5   for federal habeas relief. (ECF No. 1-1 at 2). Following the

 6   court’s order, he filed an amended petition. The court appointed

 7   counsel, who filed a second amended petition. Respondents now move

 8   to dismiss the second amended petition as untimely, procedurally

 9   defaulted, and unexhausted in part.

10   Timeliness

11           Under   28     U.S.C.      §    2244(d)(1)(A),       the   federal    one-year

12   limitation period, unless otherwise tolled or subject to delayed

13   accrual, begins running after “the date on which the judgment

14   became final by the conclusion of direct review or the expiration

15   of   the    time      for   seeking       such     direct    review.”   The    federal

16   limitations period is tolled while “a properly filed application

17   for State post-conviction or other collateral review with respect

18   to the pertinent judgment or claim is pending.”                    Id. § 2244(d)(2).

19           The petition is untimely on its face because it was filed

20   more than eight years after the expiration of the federal statute

21   of limitations. Between the date petitioner’s conviction became

22   final    and    the    date   he       initiated    timely    state   postconviction

23

24   4 Although large segments of Exhibit 376 are too dark to be read, this
     is also true of the document on file with the Nevada Supreme Court, which
25   this court ascertains by taking judicial notice of that court’s docket.
     See    http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=37840
26   (last accessed Oct. 3, 2019). The legibility does not impair the court’s
     review of the document, however, as the obscured pages appear legibly
27   elsewhere in the record.
     5 One of the petitions that appears on the record was stricken following
28   a motion by the State. (See Exs. 363, 389 & 397).

                                                  3
 1   proceedings, nearly three months elapsed. Thus, after proceedings

 2   concluded, petitioner had a little more than nine months to file

 3   his federal petition. Because petitioner did not appeal the denial

 4   of his petitions, postconviction proceedings terminated on the

 5   last day to file an appeal, or on January 2, 2008. Absent tolling

 6   or other delayed accrual, the statute of limitations expired in

 7   October 2008. The instant petition was filed in February 2017,

 8   more than eight years after the expiration of the statute of

 9   limitations.

10         Petitioner, while conceding the facial untimeliness of the

11   petition,    argues     that    he   is   entitled          to    equitable     tolling.

12   Petitioner relies principally on his mental health status during

13   the   relevant       times     periods,       but     also       asserts   ineffective

14   assistance     of,     or    abandonment        by,       postconviction       counsel.

15   Petitioner requests an evidentiary hearing to the extent the

16   evidence presented in support of equitable tolling is found to be

17   lacking.

18         Having    reviewed       the   pleadings        and      the   relevant    record

19   evidence, the court concludes that petitioner’s tolling argument

20   has not been sufficiently developed for a decision to be rendered

21   at this time. The question of whether petitioner’s mental health

22   affected his ability to timely file is complicated.                              In the

23   interest of judicial economy, the court defers a resolution of the

24   timeliness     question      until   it   has       had   an     opportunity    to   also

25   consider the merits of petitioner’s claims, because if, in the

26   end, the merits are less complicated than the issues of timeliness,

27   the court may elect to simply address the merits instead. See

28   Lambrix v. Singletary, 520 U.S. 518, 525 (1997); Franklin v.


                                               4
 1   Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002); Day v. McDonough,

 2   547 U.S. 198, 208–209 (2006). The deferral of this question will

 3   also allow petitioner additional time to seek or present whatever

 4   evidence necessary to support his claim of equitable tolling,

 5   including but not limited to formally requesting an evidentiary

 6   hearing by way of a separately filed motion.

 7           The motion to dismiss the petition as untimely will therefore

 8   be denied without prejudice.

 9   Exhaustion

10           Under 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner first

11   must exhaust state court remedies on a claim before presenting

12   that claim to the federal courts. To satisfy this exhaustion

13   requirement, the claim must have been fairly presented to the state

14   courts completely through to the highest state court level of

15   review available. Peterson v. Lampert, 319 F.3d 1153, 1156 (9th

16   Cir. 2003) (en banc); Vang v. Nevada, 329 F.3d 1069, 1075 (9th

17   Cir. 2003).     In the state courts, the petitioner must refer to the

18   specific federal constitutional guarantee and must also state the

19   facts    that   entitle   the    petitioner   to     relief   on   the   federal

20   constitutional claim. Shumway v. Payne, 223 F.3d 983, 987 (9th

21   Cir. 2000). That is, fair presentation requires that the petitioner

22   present the state courts with both the operative facts and the

23   federal legal theory upon which the claim is based.                 Castillo v.

24   McFadden,    399   F.3d   993,   999   (9th   Cir.   2005).   The    exhaustion

25   requirement ensures that the state courts, as a matter of federal

26   state comity, will have the first opportunity to pass upon and

27   correct alleged violations of federal constitutional guarantees.

28   See, e.g., Coleman v. Thompson, 501 U.S. 722, 731 (1991).


                                            5
 1         Respondents argue that Ground Two is unexhausted. Following

 2   review of all the pleadings petitioner filed in both the state

 3   trial court and the Nevada Supreme Court and Court of Appeals,

 4   this court agrees.        Nowhere has petitioner raised the substance of

 5   a claim that either (1) he lacked the capacity to waive his Miranda

 6   rights or (2) that he lacked the capacity to decide to represent

 7   himself   during    trial,      which   is    all   that    Ground   Two   alleges.

 8   Rather, petitioner’s allegations in state court consistently were

 9   that he did not waive his Miranda rights, and that the State

10   tampered with the tape recordings of his interviews to suggest

11   otherwise. He also argued, repeatedly, that he wanted to represent

12   himself in trial but that the state court forced him to accept a

13   standby attorney. Neither of these allegations sufficiently raises

14   the substance of the claims in Ground Two. For that reason, the

15   court concludes that Ground Two has not been exhausted.

16         Petitioner argues that even if Ground Two is unexhausted, the

17   court should consider it technically exhausted and procedurally

18   defaulted   because      he    no   longer    has   any    state   court   remedies

19   available to exhaust his claim.

20         A   claim    may    be    technically     exhausted      but   procedurally

21   defaulted if “it is clear that the state court would hold the claim

22   procedurally barred.” Sandgathe v. Maass, 314 F.3d 371, 376 (9th

23   Cir. 2002).   While it is clear that petitioner would face several

24   procedural bars if he were to return to state court, see, e.g.,

25   Nev. Rev. Stat. §§ 34.726 & 34.810, Nevada has cause and prejudice

26   and   fundamental        miscarriage     of    justice      exceptions     to   its

27   procedural bars, which are substantially the same as the federal

28   standards. If a petitioner has a potentially viable cause-and-


                                              6
 1   prejudice argument under the substantially similar federal and

 2   state standards, then petitioner cannot establish that “it is clear

 3   that the state court would hold the claim procedurally barred.”

 4        As such, petitioner’s request that the court find Ground Two

 5   technically exhausted is denied. Petitioner’s assertions of cause

 6   for the default of Ground Two should be presented to the state

 7   courts in the first instance.

 8   Procedural Default

 9        A federal court cannot review even an exhausted claim “if the

10   Nevada Supreme Court denied relief on the basis of ‘independent

11   and adequate state procedural grounds.’” Koerner v. Grigas, 328

12   F.3d 1039, 1046 (9th Cir. 2003). In Coleman v. Thompson, the

13   Supreme Court held that a state prisoner who fails to comply with

14   the state’s procedural requirements in presenting his claims is

15   barred from obtaining a writ of habeas corpus in federal court by

16   the adequate and independent state ground doctrine. 501 U.S. 722,

17   731-32 (1991). A state procedural bar is “adequate” if it is

18   “clear, consistently applied, and well-established at the time of

19   the petitioner’s purported default.” Calderon v. United States

20   District Court (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996).   A state

21   procedural bar is “independent” if the state court “explicitly

22   invokes the procedural rule as a separate basis for its decision.”

23   Yang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003). A state

24   court’s decision is not “independent” if the application of the

25   state’s default rule depends on the consideration of federal law.

26   Park v. California, 202 F.3d 1146, 1152 (9th Cir. 2000).

27        Where such a procedural default constitutes an adequate and

28   independent state ground for denial of habeas corpus, the default


                                      7
 1   may be excused only if “a constitutional violation has probably

 2   resulted in the conviction of one who is actually innocent,” or if

 3   the prisoner demonstrates cause for the default and prejudice

 4   resulting from it. Murray v. Carrier, 477 U.S. 478, 496 (1986).

 5        To demonstrate cause for a procedural default, the petitioner

 6   must “show that some objective factor external to the defense

 7   impeded” his efforts to comply with the state procedural rule.

 8   Murray,   477   U.S.   at   488.   For       cause   to   exist,   the   external

 9   impediment must have prevented the petitioner from raising the

10   claim. See McCleskey v. Zant, 499 U.S. 467, 497 (1991).                     With

11   respect to the prejudice prong, the petitioner bears “the burden

12   of showing not merely that the errors [complained of] constituted

13   a possibility of prejudice, but that they worked to his actual and

14   substantial disadvantage, infecting his entire [proceeding] with

15   errors of constitutional dimension.” White v. Lewis, 874 F.2d 599,

16   603 (9th Cir. 1989) (citing United States v. Frady, 456 U.S. 152,

17   170 (1982)).

18        Ground One of the petition is exhausted but procedurally

19   defaulted because petitioner presented it to the state’s highest

20   court for the first and only time on appeals of the dismissal of

21   his untimely and successive petitions. The Nevada Court of Appeals

22   affirmed the denials as successive and untimely under Nev. Rev.

23   Stat. § 34.810 and § 34.726.       The Ninth Circuit has held that the

24   Nevada courts’ application of the timeliness rule in § 34.726(1)

25   is an independent and adequate state law ground for procedural

26   default. Moran v. McDaniel, 80 F.3d 1261, 1268–70 (9th Cir. 1996);

27   see also Valerio v. Crawford, 306 F.3d 742, 778 (9th Cir. 2002).

28   The Ninth Circuit also has held that, at least in non-capital


                                              8
 1   cases, Nev. Rev. Stat. § 34.810 is an independent and adequate

 2   state ground for procedural default. Vang v. Nevada, 329 F.3d 1069,

 3   1074 (9th Cir. 2003); Bargas v. Burns, 179 F.3d 1207, 1210–12 (9th

 4   Cir. 1999). The Nevada Court of Appeals’ decision in this case did

 5   not depend on the application of federal law in deciding that the

 6   claim was procedurally defaulted. Accordingly, the Nevada Court of

 7   Appeals relied on independent and adequate state law grounds in

 8   affirming      the   dismissal    of    the     petitions   as   untimely    and

 9   successive.

10           Petitioner asserts cause for the default based on (1) his

11   mental illness; and (2) ineffective assistance of postconviction

12   counsel, pursuant to Martinez v. Ryan, 566 U.S. 1 (2012).

13           Taking the second contention first, errors of postconviction

14   counsel cannot establish cause for a procedural default except

15   under    the   limited   circumstances         identified   in   Martinez.   See

16   Coleman v. Thompson, 501 U.S. 722, 753–55 (1991); Martinez, 566

17   U.S. at 16-17. In Martinez, the United States Supreme Court created

18   a narrow, equitable rule that allows petitioners to, in some cases,

19   establish cause for a procedural default where the failure to raise

20   a substantial claim of ineffective assistance of trial counsel in

21   initial-review collateral proceedings is due to the absence or

22   ineffective      assistance      of    post-conviction      counsel.   Martinez

23   provides an exception only for substantial claims of ineffective

24   assistance of trial counsel.           It cannot supply cause to excuse the

25   procedural default of a substantive claim of trial court error.

26   See Martinez, 566 U.S. at 16-17.             Petitioner’s claim in Ground One

27   is not a claim of ineffective assistance of counsel but is instead

28


                                              9
 1   a substantive claim of trial court error. Martinez therefore cannot

 2   excuse his default.

 3        Turning    to    petitioner’s   first   contention,   both    parties

 4   acknowledge that neither the U.S. Supreme Court nor the Ninth

 5   Circuit have found severe mental illness can excuse a procedural

 6   default.     The Ninth Circuit has held that a “pro se petitioner’s

 7   mental condition cannot serve as cause for a procedural default,

 8   at least when the petitioner on his own or with assistance remains

 9   ‘able to apply for post-conviction relief to a state court.’”

10   Schneider v. McDaniel, 674 F.3d 1144, 1154 (9th Cir. 2012).             It

11   further recognized there might be situations in which “a pro se

12   petitioner might demonstrate cause in a situation where a mental

13   condition rendered the petitioner completely unable to comply with

14   a state’s procedures and he had no assistance. But they do prevent

15   us from excusing a procedural default where a mental defect had

16   less of an adverse effect on the petitioner’s ability to comply

17   with state procedures than illiteracy would have had.”            Id.

18        Because of the complexity of the fact issue in this case, in

19   particular with respect to petitioner’s mental health during the

20   relevant time periods and as to whether he had assistance during

21   those time periods, the court again concludes that it will defer

22   a final resolution of the matter until after it has had an

23   opportunity to consider the merits of petitioner’s claim and

24   petitioner has had an opportunity to further develop the facts

25   underlying    his    argument.   Accordingly,   respondents’   motion   to

26   dismiss petitioner’s claims as procedurally defaulted will be

27   denied without prejudice to renew in the answer.

28


                                          10
 1   Options on a Mixed Petition

 2        A federal court may not entertain a habeas petition unless

 3   the petitioner has exhausted all available and adequate state court

 4   remedies for all claims in the petition.                Rose v. Lundy, 455 U.S.

 5   509, 510 (1982).       A “mixed petition” containing both exhausted and

 6   unexhausted        claims   is    subject       to   dismissal.       Id.   Because

 7   petitioner’s petition is mixed, he has three options:

 8        1. File a motion to dismiss seeking partial dismissal of only

 9   the unexhausted claims;

10        2. File a motion to dismiss the entire petition without

11   prejudice     in   order    to   return    to   state   court    to   exhaust   the

12   unexhausted claims; and/or

13        3. File a motion for other appropriate relief, such as a

14   motion for a stay and abeyance asking this court to hold his

15   exhausted claims in abeyance while he returns to state court to

16   exhaust the unexhausted claims.

17   Conclusion

18        In accordance with the foregoing, IT IS HEREBY ORDERED that

19   respondents’ motion to dismiss (ECF No. 43) is GRANTED IN PART and

20   DENIED   IN   PART    WITHOUT    PREJUDICE.      The    motion   to   dismiss   the

21   petition as untimely and procedurally defaulted is DENIED WITHOUT

22   PREJUDICE to reassert in the answer to the petition.                    The motion

23   to dismiss Ground Two as unexhausted is GRANTED.

24        IT IS FURTHER ORDERED that petitioner’s requests for an

25   evidentiary hearing and discovery, embedded in his opposition, are

26   DENIED WITHOUT PREJUDICE to renew in separately filed motions at

27   the time of filing his reply to the answer.

28


                                               11
 1        IT IS FURTHER ORDERED that petitioner shall have twenty (20)

 2   days from entry of this order within which to file either: (1) a

 3   motion to dismiss seeking partial dismissal only of the unexhausted

 4   claims;   (2)    a    motion      to   dismiss    the   entire    petition   without

 5   prejudice   in       order   to    return    to   state   court    to   exhaust   the

 6   unexhausted claims; and/or (3) other appropriate relief, such as

 7   a motion for a stay and abeyance asking this court to hold his

 8   exhausted and/or procedurally defaulted claims in abeyance while

 9   he returns to state court to exhaust his unexhausted claims.

10        The entire petition will be dismissed without prejudice for

11   lack of complete exhaustion if a motion as provided for herein is

12   not timely mailed for filing.

13        IT IS SO ORDERED.

14        DATED: This 15th day of October, 2019.
15

16                                            ____________________________
                                              UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                 12
